DETAILED ACTION
This Notice and Reasons for Allowance is in response to applicant’s amendment and remarks filed on 09/10/2021 and the terminal disclaimer approved on 09/10/2021.  Claims 1, 3, 9, 11-15, 17-19, and 23 have been amended.  Claims 1-26 are currently pending and have been considered as follows.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of parent U.S. Patent No. 10,943,097 B2 and 10,943,693 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-26 are allowed.
Examiner’s Statement for Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:

Independent Claims 1 and 26 are allowed in view of the terminal disclaimer and the amendment to the claims filed on 09/10/2021 which overcome the 35 U.S.C. 112(b) rejection of Claims 11, 12, 14, and 23 and objections to Claims 1, 3, 9, 11, 13, 15, and 17-19.  Claims 2-25 depend upon allowed base Claim 1 and are allowed by virtue of their dependency.
Although, the closest prior art found Saito et al. (US 7278025 B2) taught “a high security identification card including an on-board memory for stored biometric data and an on-board sensor for capturing live biometric data. An on-board processor on the card performs a matching operation to verify that the captured biometric data matches the locally stored biometric data. Only if there is a positive match is any data transmitted from the card for additional verification and/or further processing. The card functions as a firewall for protecting the security processor used for storing and processing the protected biometric data from malicious external attack via the ISO SmartCard interface. The security processor is inserted between the ISO SmartCard Interface and an unmodified ISO SmartCard processor and blocks any external communications until the user's fingerprint has been matched with a previously registered fingerprint. Real-time feedback is provided while the user is manipulating his finger over the fingerprint sensor, thereby facilitating an optimal placement of the finger over the sensor. The card may be used to enable communication with a transactional network or to obtain physical access into a secure area” ([Abstract]),
None of the prior art of record teaches individually or in combination the particular limitations listed below [emphasis added] as recited in applicant’s independent claims:
[Claim 1] “wherein said concise datasets platform is configurable for making at least one member selected from the group consisting of (i) one-time single event cyber determinations regarding or utilizing sensor observations, sensor observation subjects or measure points, (ii) intermittently provided cyber determinations regarding or utilizing sensor observations, sensor observation subjects or measure points, or (iii) constantly provided cyber determinations regarding or utilizing sensor observations, sensor observation subjects or measure points; wherein said selected information is from a spectrum of information that may be utilized by said concise datasets platform in the making of said selected cyber determinations; wherein said spectrum of information includes information from at least one sensor observations; wherein said selected information is from one or more points in time, or from one or more periods of time; wherein said at least one sensor observation is made by at least one sensor selected from a spectrum of sensors that are utilized in the making of selected cyber determinations regarding or utilizing sensor observations or sensor observation subjects”;
[Claim 1] “(b) second series observation operations, wherein said concise datasets platform is configured for utilizing at least one second series sensor observation, wherein at least one second series sensor observation or at least one subject of said at least one second series observation has at least one selected yet-to-be-determined analytically rich aspect, characteristic or feature, said concise datasets platform recognizes said at least one yet-to-be-determined analytically rich aspect, characteristic or feature, said concise datasets platform assigns at least one appropriate informational representation regarding said at least one yet-to-be-determined analytically rich aspect, characteristic or feature of or from said at least one sensor observation or said at least one sensor observation subject, said at least one assigned informational representation is utilizable by said concise datasets platform in the making of at least one selected cyber determination regarding or utilizing said sensor observations or sensor observation subjects, said concise datasets platform includes at least one assigned informational representation of or from said at least one second series observation in at least one second series observation concise dataset”;
[Claim 1] “(c) measure point operations, wherein said concise datasets platform utilizes at least one measure point in the locating of at least one selected analytically rich aspect, characteristic or feature of or from at least one sensor-observation-derived representation of at least one sensor observation or at least one sensor observation subject, wherein said concise datasets platform assigns at least one appropriate informational representation regarding said at least one measure point or said at least one selected analytically rich aspect, characteristic or feature, wherein said at least one informational representation is stored or utilized in the making of at least one selected cyber determination regarding or utilizing at least one sensor observation or at least one sensor observation subject”;
[Claim 26] “wherein said at least one sensor observation is a type of sensor observation selected from the group consisting of (a) visual sensor observations, (b) audible sensor observations, (c) thermal sensor observations, (d) olfactory sensor observations, (e) tactile sensor observations, (f) chemical sensor observations, or (g) any other types of sensor observations selected from a spectrum of other types of sensor observations that may be utilized by said concise datasets platform”;
[Claim 26] “said concise datasets platform assigns appropriate informational representations regarding at least one selected known aspect, characteristic or feature of said at least one sensor observation or said at least one sensor observation subject, said concise datasets platform includes at least one of said informational representations in at least one first series observation concise dataset, (b) second series observation operations wherein said concise datasets platform utilizes at least one sensor observation, and wherein said at least one sensor observation or at least one subject of said at least one sensor observation has at least one selected yet-to-be- determined aspect, characteristic or feature, said concise datasets platform recognizes said at least one selected yet-to-be-determined aspect, characteristic or feature, said concise datasets platform assigns appropriate informational representations regarding said at least one selected yet-to-be-determined aspect, characteristic or feature of said at least one sensor observation or said at least one sensor observation subject, wherein said concise datasets platform includes at least one of said informational representations in at least one second series observation concise dataset, (c) measure point operations, wherein said concise datasets platform utilizes at least one measure point in the locating of at least one selected analytically rich aspect, characteristic or feature of or from at least one sensor-observation-derived representation of at least one sensor observation or at least one sensor observation subject, wherein said concise datasets platform assigns at least one appropriate informational representation regarding said at least one measure point, aspect, characteristic or feature of or from said at least one sensor-observation-derived representation, wherein said at least one informational representation is stored or utilized in the making of at least one selected cyber determination regarding or utilizing said at least one sensor observation or said at least one sensor observation subject”.
The closest prior art of record consisted of the following references.
Clarke et al. (US 5689241 A) disclosed a sleep detection and driver alert apparatus that has a compact housing that can be placed around the rearview mirror or on the dashboard. It contains all lenses and electronic detection mechanisms for monitoring the effects of early impending sleep by means of an infrared auto-focusing, digital, image stabilizing lens with zoom capability. Additionally, the unit contains an 
Tenenbaum et al. (US 6144022 A) disclosed a method for sensing moisture on the exterior surface of a sheet of glass comprising the steps of positioning an imaging lens adjacent to the interior surface of the sheet of glass, passing light rays from moisture on the exterior surface of the sheet of glass through the imaging lens, producing first and second successive images of the moisture on the glass, and successively directing the first and second images from the lens onto a focal plane detector, and dividing each of the images into a plurality of elements. The method is characterized by scanning the elements in a first scan and producing a reference integer for each element in response to an initial image in that element, scanning the 
Pirim (US 6304187 B1) disclosed a method and device using an optoelectronic sensor in combination with an electronic unit arranged inside a motor vehicle. The sensor is adjusted in line with the head of the driver sitting in said motor vehicle at the same time as the inner rear-view mirror, which comprises a one-way mirror behind which the sensor is positioned. After detecting the presence of a driver seated in the motor vehicle they frame first the whole face and then the eyes of the driver in the video signal raser emitted by the sensor aided by the electronic unit and then determine the successive durations of blinking episodes, which are compared with a limit value situated between one duration typical of an awake person and another duration typical of a drowsy person. A signal (transmitted by an alram unit) suitable for waking the driver is triggered when the duration of blinking exeeds the limit
Schneider et al. (US 20040179201 A1) disclosed a method and apparatus for matching the gloss level of a printed region of a media substrate surface to the gloss level of a non-printed region of the media substrate surface are provided. Optical reflection intensities are measured in both printed and non-printed regions of the media substrate surface and read by a gloss sensing device which communicates the intensities to a printer controller. The printer controller compares the reflection intensities for the two regions to determine if they are substantially equivalent. If they 
Haupt et al. (US 20050207622 A1) disclosed a method of identifying an object captured in a video image in a multi-camera video surveillance system is disclosed. Sets of identifying information are stored in profiles, each profile being associated with one object. The disclosed method of identifying an object includes comparing identifying information extracted from images captured by the video surveillance system to one or more stored profiles. A confidence score is calculated for each comparison and used to determine a best match between the extracted set of identifying information and an object. In one embodiment, the method is used as part of a facial recognition system incorporated into a video surveillance system.
Eaton et al. (US 20090087086 A1) disclosed a method and a module for identifying a background of a scene depicted in an acquired stream of video frames that may be used by a video-analysis system. For each pixel or block of pixels in an acquired video frame a comparison measure is determined. The comparison measure depends on difference of color values exhibited in the acquired video frame and in a background image respectively by the pixel or block of pixels and a corresponding pixel and block of pixels in the background image. To determine the comparison measure, the resulting difference is considered in relation to a range of possible color values. If the comparison measure is above a dynamically adjusted threshold, the pixel or the block of pixels is classified as a part of the background of the scene.
Fung et al. (US 20110040574 A1) disclosed a health monitoring method and system is disclosed. A sensor for use in a health monitoring system includes a first transducer for collecting biometric data for biometrically identifying an individual, a second transducer for measuring at least one physiological parameter and outputting data indicative thereof, and an output for outputting the data. In addition, a health monitoring system includes a server comprising a data processor and a memory, and one or more of the sensors, wherein the server is arranged to receive the data from the one or more sensors, to process the data associated with the respective individual from which the data was collected, and to output at least one result of the processing of the data.
Weiss et al. (US 20110282168 A1) disclosed a health monitoring system includes a client device having one or more sensors to take medical or environmental measurements. The client device can interact with a server device to guide the user through the use of a sensor. The state of the sensors is controlled at the server to provide for flexibility of the health monitoring system.
Perini (US 20140020089 A1) disclosed a biometric access control system and methodology that measures cognitive, psychophysiological responses to stimuli to confirm the identity of an individual. As an alternative to "Logging in" with a user ID and password, this cognitive biometric authentication system is used for "Cogging in" to a system with user ID and user-selected "Cogkey". ACSSECR is designed for strict access control scenarios where significant authentication confidence is required to gain access to controlled information, facilities, systems, vehicles, or devices. The system takes advantage of a behavioral and physiological characteristic of humans that is an 
CHEN et al. (US 20150310444 A1) disclosed an adaptive biometric authentication system may include a user identity reference module that is configured to maintain user identification items stored in a secure memory. The system may include a passive data aggregator that is configured to receive and aggregate data items that are passively collected by a device that is in proximity to a user. The system may include a user identity confidence level generator that is configured to generate a user identity confidence level that indicates a confidence that the user in proximity to the device is the reference user based at least in part on a comparison between the passively collected data items and the user identification items, and to update the user identity confidence level as additional passively collected data items are received. The system may include an authentication module that facilitates user authentication based at least in part on the user identity confidence level.
Hong et al. (US 20160051169 A1) disclosed a biometric monitoring system comprising: a housing configured to be worn on a person's limb or insertable into an accessory to be worn on the person's limb; at least one motion sensor located in the 
However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schiavone et al., (“Continuous Authentication and Non-repudiation for the Security of Critical Systems”, September 2016, IEEE 35th Symposium on Reliable Distributed Systems, pp. 207-208)
BOSHRA et al. (US 20090067686 A1) is cited for teaching a finger printer sensor apparatus for biometric personal identification.
Amini et al. (US 20120096549 A1) is cited for teaching a cyber-security analytics method and system for scoring network activity reports.
Murakami et al. (US 20130057385 A1) is cited for teaching a biometric sensor system for measuring biological characteristics of individuals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530.  The examiner can normally be reached on Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

09.15.2021